NO. 07-06-0355-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                SEPTEMBER 20, 2006
                          ______________________________

                                THERESE ANNE LADD,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 17,294-C; HON. PATRICK PIRTLE, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Therese Anne Ladd appealed the order deferring her adjudication of guilt and

placing her on community supervision. The adjudication of her guilt was deferred on

February 24, 2006. Her notice of appeal, however, was dated September 5, 2006, and

received on September 7, 2006. Having waited over 180 days to file her notice, appellant’s

effort to perfect the appeal is untimely. See TEX . R. APP. P. 26.2(a) (stating that one has

30 to 90 days to perfect an appeal from an appealable order depending upon whether the
appellant moved for a new trial); Manuel v. State, 994 S.W.2d 658, 662 (Tex. Crim. App.

1999) (recognizing as appealable an order deferring the adjudication of guilt). Being

untimely, we dismiss the cause for want of jurisdiction. See Olivo v. State, 918 S.W.2d
519, 523 (Tex. Crim. App. 1996).

      Accordingly, appellant's appeal is dismissed.



                                              Per Curiam

Do not publish.